DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 31 July 2019.  In view of this communication, claims 1-8 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “other side of the second pole plate is connected to the outer ring of the spring piece” (fig. 1 shows the second pole plate sandwiched between the magnet and the inner ring of the spring) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 5 recites the limitation “the other side of the second pole plate is connected to the outer ring of the spring piece”.  The specification shows the second pole plate to be sandwiched between the magnet and the inner ring of the spring piece.  Therefore, the arrangement claimed has not been disclosed in the application.  Further, the arrangement claimed, in combination with the limitations of claim 4 (i.e. “an outer ring connected to the housing”), would result in an inoperable device as the outer ring of the spring being connected to both the vibrator and the housing would not be capable of movement.  This limitation appears to have been intended to recite “the inner ring” and, therefore, this limitation has been interpreted as “the other side of the second pole plate is connected to the inner ring of the spring piece” in the grounds of rejection below.  
Claims 6-7 are rejected due to their dependency on claim 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 recite the term “the coil” in lines 10 and 2, respectively.  Since the claims recite both a “first coil” and a “second coil”, it is unclear to which of these elements this term refers.  In order to advance prosecution, this term has been interpreted as meaning “the first coil and the second coil”.
Claims 2-8 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Katada et al. (US 2014/0232211 A1), hereinafter referred to as “Katada”.
Regarding claim 1, Katada discloses a vibration motor [1] (fig. 1-3; ¶ 0032), comprising: 
a housing [2] (fig. 2-3; ¶ 0033); 
a stator [20-24] received in the housing [2] (fig. 2-3; ¶ 0037-0039); 
a vibrator [13-16] received in the housing [2] (fig. 2-3; ¶ 0034-0036); and 
an elastic support assembly [17] received in the housing [2] and elastically supporting the vibrator [13-16] (fig. 2-3; ¶ 0035-0036), 

    PNG
    media_image1.png
    455
    958
    media_image1.png
    Greyscale

wherein the housing [2] comprises a top wall [2t], a bottom wall [2b] opposite to the top wall, and a side wall [2s] connecting the top wall [2t] with the bottom wall [2b] (fig. 3, annotated above); 
the stator [20-24] comprises a first coil [22] provided on the top wall [2t], a second coil [23] provided on the bottom wall [2b] (fig. 2-3; ¶ 0039; as disclosed in the application, the term “on” is interpreted as meaning “near” or “adjacent to” and the coils are each adjacent to the respective wall), an iron core [20] corresponding to the [first coil and the second coil] [22/23] (fig. 3; ¶ 0041), and an annular separator [21d] provided between the 
Regarding claim 3, Katada further discloses that the vibrator [13-16] comprises an annular magnet [13], a first pole plate [14] provided at a side of the magnet [13] close to the top wall [2t], and a second pole plate [16] provided at a side of the magnet [13] close to the bottom wall [2b] (fig. 3; ¶ 0034).
Regarding claim 4, Katada further discloses that the elastic support assembly [17] comprises an annular spring piece [17], the spring piece [17] comprising an outer ring [17b] connected to the housing [2], an inner ring [17a] connected to the vibrator [13-16], and a connection ring [17c] connecting the outer ring [17b] with the inner ring [17a] (fig. 2-3; ¶ 0036).
Regarding claim 5, Katada further discloses that one side of the second pole plate [16] abuts against a bottom of the magnet [13], and the other side of the second pole plate [16] is connected to the [inner] ring [17a] of the spring piece [17] (fig. 3; ¶ 0036).
Regarding claim 8, Katada further discloses a flexible circuit board [19] provided on the bottom wall [2b] and electrically connected to the [first coil and the second coil] [22/23] (fig. 2-3; ¶ 0037, 0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katada in view of van Namen (US 5,896,076), hereinafter referred to as “Namen”.
Regarding claim 2, Katada discloses the vibration motor as described in claim 1, as stated above.  Katada does not disclose that the separator [21d] is made of a magnetic conductive material.
Namen discloses a vibration motor comprising an iron core [12], a first coil [C1] and a second coil [C2], and a separator [R] (fig. 3; col. 7, lines 35-49), wherein the separator [R] is made of a magnetic conductive material (col. 7, lines 44-49).

    PNG
    media_image2.png
    370
    569
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the separator of Katada from a magnetic conductive material as taught by Namen, in order to enhance the solenoid-effect path [24a] of magnetic flux thereby increasing the total flux and increasing the force of the vibrator (col. 9, lines 12-34 of Namen).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katada in view of Miura (US 2007/0236088 A1), hereinafter referred to as “Miura”.
Regarding claim 6, Katada discloses the vibration motor as described in claim 5, as stated above.  Katada does not disclose that the elastic support assembly [17] further comprises a first fixed ring and a second fixed ring, the spring piece [17] being sandwiched and fixed between the fixed ring and the second fixed ring; and the outer ring [17b] of the spring piece [17] is sandwiched between the first fixed ring and the second 
Miura discloses a vibration motor having an elastic support assembly [esa] (fig. 3; ¶ 0007-0008), wherein the elastic support assembly [esa] further comprises a first fixed ring [28] and a second fixed ring [28a], the spring piece [29] being sandwiched and fixed between the fixed ring [28] and the second fixed ring [28a]; and the outer ring [29b] of the spring piece [29] is sandwiched between the first fixed ring [28] and the second fixed ring [28a] and connected to the housing [31] through the first fixed ring [28] and the second fixed ring [28a] (fig. 3; ¶ 0008-0009).
  
    PNG
    media_image3.png
    386
    527
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the elastic support assembly of Katada having first and second fixed rings as taught by Miura, in order to more securely fasten the spring to the housing thereby improving the reliability and longevity of the vibration motor.  
Regarding claim 7, Katada, in view of Miura, discloses the vibration motor as described in claim 6, as stated above.  Katada further discloses that the housing [2] comprises an upper housing [11] having the top wall [2t] and the side wall [2s], and a lower housing [12] assembled with the upper housing [11] to form a receiving space (fig. 1-3; ¶ 0033); the lower housing [12] comprises the bottom wall [2b] and a flange [12a] extending from the bottom wall [2b] while being bent towards the top wall [2t], the flange [12a] is in contact with an inner surface of the side wall [2s], and the elastic support assembly [17] overlaps the flange [12a] (fig. 2-3; ¶ 0033, 0037).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Zhang et al. (US 11,031,855 B2) discloses an identical device from the same inventors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834